Citation Nr: 1629172	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-36 737	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder in excess of 50 percent from February 21, 2008 to December 21, 2008, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 19, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted an increased rating for PTSD from 30 to 50 percent effective February 21, 2008.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

In February 2013, the Board remanded for further development the claim for a disability rating higher than 50 percent for PTSD.  In the introduction of that decision, the Board noted that in a December 2012 brief, the Veteran's representative had raised the issue of entitlement to TDIU.  In light of that, and in the context of the PTSD rating claim on appeal, the Board determined that it had jurisdiction to consider the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a January 2014 rating decision, the RO increased the rating for PTSD to 70 percent effective from December 22, 2008.

On February 12, 2015 the Veteran filed a formal application for increased compensation based on unemployability.  In a May 2015 rating decision, the RO granted entitlement to TDIU effective May 19, 2014.  Although the Veteran did not appeal from that rating decision as to the effective date for TDIU, under Rice, the TDIU claim remains on appeal throughout the pendency of the PTSD rating claim for the appeal period prior to May 19, 2014.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in January 2014.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).
FINDINGS OF FACT

1.  During the pendency of the claim, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or an inability to establish and maintain effective relationships; but not productive of total occupational and social impairment.

2.  During the period from February 21, 2008 to May 18, 2014, the Veteran was precluded from securing or following all forms of substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for the Veteran's PTSD for the period from February 21, 2008 to December 21, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).
 
2.  For the entire rating period, the criteria for a rating in excess of 70 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU for the period from February 21, 2008 to May 18, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard letters sent to the Veteran in April 2008 and April 2013 satisfied the duty to notify provisions, the most recent of which was sent pursuant to the Board's remand.  The claims were properly readjudicated after the notice, which cured any timing-of-notice defect.
  
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service treatment records have also been obtained, including pursuant to the Board's remand.

The Veteran was provided VA examinations in connection with the claims in June 2008 and May 2013, the most recent of which was provided pursuant to the Board's remand.  The examinations in combination are sufficient evidence for deciding the claims.  The reports in whole are adequate as they are consistent with and based upon consideration of the Veteran's prior medical history, describe the claimed symptomatology in sufficient detail so that the Board's evaluations are fully informed, and the examination reports contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Disability Rating 

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

During the appeal period since the claim was submitted on February 21, 2008, the Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411 as 50 percent disabling prior to December 22, 2008, and as 70 percent disabling since that date.  See 38 C.F.R. § 4.130 (2015).
 
Under Diagnostic Code 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id. 

Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio, 713 F.3d at 112; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The global assessment of functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)).  

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  DSM-IV.  

 A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  

Effective August 4, 2014, VA regulations require use of the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) instead of the previous DSM-IV.  Among the changes in DSM-5, the use of the GAF score in evaluation of psychiatric disorders is eliminated.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date, as is the case here.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

Evidence

During the pendency of the appeal, the principal medical evidence that is material and most probative to the claim is contained in the reports of a VA psychiatric examination in April 2008 and May 2013.  There are also VA and private medical reports of treatment dated during the pendency of the claim, which contain evidence not inconsistent with the examinations.  Moreover, the Veteran has stated that he has severe symptoms of PTSD.

The report of the June 2008 VA examination shows that the Veteran reported that until recently he had always been employed and last worked two months before.  On review of the Veteran's employment history, the examiner opined that given the Veteran's advanced age, it appeared that he should be deemed unemployable based on physical impairment and emotional impairment.  On mental status examination the Veteran denied any hallucinations or paranoia or other delusional thinking.  He reported having episodes of anxiety attacks and that he had chronic insomnia.  He had no obvious deficits in memory.  The Veteran reported having some feelings of hopelessness, helplessness, and worthlessness, but denied ever being actively suicidal or homicidal.  He described himself as being chronically anxious and dysphoric.  

After examination of PTSD symptoms, and review of the records and the current interview, the examiner opined that the Veteran continued to meet the criteria for a diagnosis of PTSD.  He further opined that the Veteran was more seriously impaired in functioning than at the last VA examination; which was apparently in August 2004 when the VA examiner estimated a GAF score of 53.  The examiner concluded that the Veteran had chronic sleep disturbance, appetite disturbance, depressed mood, episodes of severe anxiety, social isolation, and avoidance; and now he was no longer working.  The examiner also found that the Veteran displayed serious impairment in both social and occupational functioning, and that it was as likely as not that the PTSD was the primary cause of that impairment.  The June 2008 VA examination report contains a diagnosis of PTSD-moderate; and assigns a GAF score of "48, serious impairment of functioning."

VA treatment records dated between September 2007 and July 2011 show treatment for psychiatric complaints and symptoms and contain concluding GAF scores variously ranging from 55 to 65.

The report of a May 2013 VA examination of the Veteran's PTSD contains a diagnostic summary that the Veteran had been diagnosed with PTSD and with depressive disorder not otherwise specified, both on Axis I, with comments that due to his PTSD symptoms the Veteran often feels depressed and had developed a depressive disorder.  The examiner determined that all of the Veteran's psychiatric symptoms were attributable to PTSD because his depressive disorder was the result his PTSD.  

On examination the examiner noted that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, flattened affect, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work, inability to establish and maintain effective relationships, obsessional rituals that interfere with routine activities.

The examiner further noted that the Veteran's PTSD symptoms did not include memory loss for names of close relatives, own occupation, or own name; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; impaired judgment or abstract thinking; gross impairment in thought processes or communications; suicidal ideation; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene; or disorientation to time or place.

The examiner assigned a current GAF score of 35 on Axis V.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  The examiner opined indicating that the Veteran's level of occupational and social impairment did not result in total occupational and social impairment.  The examiner further opined that the Veteran's occupational and social impairment are completely attributable to his PTSD because his depressive disorder was the result of the PTSD.
Analysis

Disability Rating in Excess of 50 Percent Prior to December 21, 2008

During the appeal period prior to December 21, 2008, the evidence reflects that the Veteran's PTSD symptoms overall have been productive of occupational and social impairment with deficiencies in most areas, an inability to establish and maintain effective relationships and severe impairment of social and industrial adaptability. 

At the time of the December 22, 2008 VA mental health counseling (current effective date of the 70 percent rating), the treatment note states that the Veteran's general situation remained about the same; and that the Veteran continued to have a number of stressors; which indicates that the current findings at that time were about the same as in at least the recent past.  

At that time, the Veteran was referred to A VA psychiatrist who saw the Veteran the same day for evaluation.  The VA psychiatrist noted the Veteran had symptoms of depression, isolation, loss of interest, anxiety, poor sleep, and combat nightmares.  Current stressors included the death of his wife two years before.  The Veteran presented in an anxious and dysthymic fashion.  His stream of thought was halting and somewhat intellectualized, with thought blocking and some tangentiality and circumstantiality.  He was otherwise spontaneous, logical and coherent, without delusions or hallucinations.  At that time, the psychiatrist prescribed medication including Sertraline and Zolpidem.

The December 22, 2008 VA mental health counseling note reflects that the findings that day were about the same as in the period before, and there is no significant evidence to the contrary dated during the appeal period prior to December 21, 2008.   Thus, the severity level can be shown as factually ascertainable be earlier than the date of creation of the record noting that severity level.  See, e.g., Swain v. McDonald, 27 Vet. App. 219 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted). 

On review of the totality of the clinical evidence and lay evidence from the Veteran, and after affording the Veteran's claim the benefit of the doubt, the evidence warrants a 70 percent disability for PTSD during the appeal period prior to December 21, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability Rating in Excess of 70 Percent

The evidence, however, does not show that the Veteran's PTSD is productive of total occupational and social impairment at any time during any part of the appeal period since February 21, 2008.  The evidence does not show such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Additionally, the VA examiners who assessed the Veteran's disability level did not characterize it as total.

While substantially gainful employment is addressed in detail below, the even more severe level of total impairment, both occupationally and socially has not been shown.  The preponderance of the evidence is against the claim for a total rating for PTSD.  Thus, a rating in excess of 70 percent is not warranted.

Concluding Matters

In sum, a 70 percent disability rating, and no more, is warranted for PTSD for the period from February 21, 2008 to December 21, 2008.   A disability rating in excess of 70 percent for PTSD is not warranted for any part of the appeal period since February 21, 2008.  Other than this grant, the preponderance of the evidence is against any further grant of a higher disability rating for PTSD at any time; there is no doubt to be resolved; and any higher disability rating is not warranted at any time during the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD results in psychiatric symptomatology causing occupational and social impairment.  The rating criteria reasonably describe the Veteran's disability level and psychiatric symptoms throughout the appeal period.  The rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  As the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation for the service-connected disability is adequate and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

Moreover, extraschedular consideration on a combined basis with other service-connected disabilities has not been expressly or reasonably raised by the record.  In any case, the outcome of the TDIU claim discussed below renders the matter moot.
 
III.  TDIU Prior to May 19, 2014

Applicable Law

VA regulations provide that total disability ratings for compensation may be assigned if the schedular rating is less total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more; and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  Id.  Nonservice-connected disabilities and age may not be considered as a factor when evaluating unemployability or intercurrent disability, and they may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2015).  

If the percentage requirements of 38 C.F.R. § 4.16(a) are not met, however, then a TDIU may still be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  However, the Board cannot grant an award of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation Service for extraschedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  Whether a veteran is capable of more than marginal employment must be considered even if the veteran is not working.  See Ortiz-Valles v. McDonald, 26 Vet. App. 65 (2016).

Evidence and Analysis

As noted previously, in the context of the present PTSD rating claim on appeal, the Board has jurisdiction to consider the issue of entitlement to TDIU pursuant to Rice.  In a May 2015 rating decision, the RO granted TDIU effective from May 19, 2014, leaving on appeal the issue of entitlement to TDIU prior to that date.  

In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in February 2015, the Veteran reported that he was last employed in 2007 when he became too disabled to work.  He reported having three years of college education and that he had made computer chips in the past.

During the course of the PTSD rating claim appeal, through rating actions by the RO and the Board's decision here, a disability rating for PTSD of 70 percent is in effective throughout the appeal period since February 21, 2008.  The other service-connected disability during this time period was infectious hepatitis, rated as zero percent disabling.

Also, in a January 2015 rating decision the RO granted service connection for: Parkinson's disease with right upper extremity tremor and rigidity and assigned this a 40 percent rating effective May 19, 2014; left upper extremity, tremor and rigidity with a rating of 30 percent effective May 19, 2014; right lower extremity rigidity and bradykinesia with freezing with a rating of 10 percent effective May 19, 2014; and left lower extremity rigidity and bradykinesia with freezing with a rating of 10 percent effective May 19, 2014.  The RO also granted service connection for sexual dysfunction; facies; and for stooped posture; all with separate zero percent ratings effective from May 19, 2014.  As May 19, 2014 is already the effective date for a TDIU, none of these disabilities are for consideration for the earlier period in question.
 
Review of the record, including the evidence described in the PTSD rating section above, the Veteran's PTSD impacted on his ability to secure or follow a substantially gainful occupation during the relevant period from February 21, 2008 to May 18, 2014.  At the time of the June 2008 VA examination, the examiner commented that it appeared that the Veteran should be deemed unemployable based on physical impairment and emotional impairment.  The June 2008 VA examination report contains a GAF score of 48, which the examiner associated with serious impairment of functioning.  According to DSM-IV, a GAF score of 48 indicates an estimation of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  

The report of a May 2013 VA examination shows that at that time, after examination the examiner assigned a GAF score of 35.  A GAF score of 35 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  DSM-IV.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.

The evidence from the VA examinations and other clinical records reflect that, due to the Veteran's service-connected PTSD, he was as likely as not preclude him from securing or following a substantially gainful occupation since the date of claim, February 21, 2008.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Any limited extent of employment by the Veteran clearly constitutes merely marginal employment.

As the Veteran is eligible for TDIU consideration on a schedular basis under 38 C.F.R. § 4.16(a) for the entire appeal period since February 21, 2008, and based on the foregoing evidence, the Board concludes that a grant of TDIU is warranted effective from February 21, 2008 to May 18, 2014.
 

ORDER

A rating of 70 percent from February 21, 2008 to December 21, 2008 for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 70 percent is denied.

A TDIU from February 21, 2008 to May 18, 2014 is granted subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


